    Case 5:93-cr-00137-SLB-SGC Document 174 Filed 12/14/20 Page 1 of 20                     FILED
                                                                                   2020 Dec-14 PM 03:29
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF ALABAMA
                       NORTHEASTERN DIVISION

UNITED STATES OF AMERICA,                )
                                         )
      vs.                                )      5:93-CR-00137-SLB-SGC-2
                                         )
RODNEY HEWLETT,                          )
                                         )
      Defendant.                         )

                          MEMORANDUM OPINION

      This matter comes before the court on two motions for compassionate

release filed by Defendant Rodney Hewlett. (Doc. 151; doc. 156). 1 Mr. Hewlett

filed his first motion pro se, simply requesting a reduction in sentence or home

confinement because of the current COVID-19 pandemic. (Doc. 151). With the

help of counsel, Mr. Hewlett subsequently filed a second, more detailed motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A). (Doc. 156).

Because both motions seek compassionate release, the court will address them

together.

      In his motions, Mr. Hewlett seeks a reduction in his sentence to time served

because of his high risk from the COVID-19 pandemic. (Doc. 156). He asserts

that extraordinary and compelling reasons support his compassionate release, as his

      1
        Reference to a document number, [“Doc. ___”], refers to the number
assigned to each document as it is filed in the court’s record. Page number
citations refer to the page numbers assigned to the document by the court’s
CM/ECF electronic filing system.
                                         1
     Case 5:93-cr-00137-SLB-SGC Document 174 Filed 12/14/20 Page 2 of 20




underlying health conditions, especially his chronic asthma, make him especially

vulnerable to the virus. Further, Mr. Hewlett argues that he is not a danger to the

community and that his lengthy sentence would not be imposed today because of

changes made by the First Step Act of 2018. Mr. Hewlett asserts that these factors

all weigh in favor of granting him compassionate release. (Id.). As explained

below, the court agrees and will grant Mr. Hewlett’s motions for compassionate

release.

      I.     BACKGROUND

      In 1993, when Mr. Hewlett was 19 years old, a jury convicted him of one

count of conspiracy to commit carjacking, in violation of 18 U.S.C. § 371, two

counts of carjacking, in violation of 18 U.S.C. § 2119, and two counts of using a

firearm during a crime of violence, in violation of 18 U.S.C. § 924(c). (Doc. 81 at

2); (Doc. 156-5). After the initial jury verdict, the trial court entered a judgment of

acquittal on Mr. Hewlett’s two Section 924(c) convictions because of double

jeopardy concerns. (Doc. 156-5 at 1). The trial court then sentenced Mr. Hewlett

to a total of 108 months’ imprisonment for his carjacking offenses. (Id. at 2).

      That sentence did not stand. The Eleventh Circuit held that Mr. Hewlett’s

convictions for both carjacking and for Section 924(c) violations did not implicate

double jeopardy concerns; the Court vacated the district court’s judgments of

acquittal and remanded for sentencing on Mr. Hewlett’s Section 924(c)


                                           2
    Case 5:93-cr-00137-SLB-SGC Document 174 Filed 12/14/20 Page 3 of 20




convictions. United States v. Moore, 43 F.3d 568, 574 (11th Cir. 1994).

      At the time, Mr. Hewlett’s first Section 924(c) conviction carried a 5-year

consecutive mandatory minimum sentence, while his second Section 924(c)

conviction carried a 20-year consecutive mandatory minimum sentence. See 18

U.S.C. § 924(c) (1993). Thus, because the Eleventh Circuit did not vacate the

sentences for Mr. Hewlett’s other convictions and because of the mandatory

minimum sentence requirements under Section 924(c), the district court ultimately

sentenced Mr. Hewlett to an additional 25 years of imprisonment on top of his

original 108-month sentence, resulting in a total sentence of 34 years’

imprisonment. (Doc. 156-5 at 7; doc. 86 at 20). Judge William Acker, the

sentencing judge, expressed dismay at having to impose such a long sentence and

stated at sentencing that the sentence was unfair. (Doc. 86 at 3).

      Currently, Mr. Hewlett is incarcerated at Talladega FCI. He has already

served more than 25 years of his sentence and his release date is scheduled for

August 17, 2022. See https://www.bop.gov/inmateloc/ (last visited December 10,

2020). Mr. Hewlett’s prison records show that he has obtained his GED and

completed many education courses while incarcerated; he also has not had a

disciplinary incident since 2010. (Doc. 156-2). Based on information from the

Bureau of Prisons, Talladega FCI is experiencing a spike in COVID-19 cases and,

as of December 10, 2020, has confirmed active COVID-19 cases in 36 inmates and


                                          3
    Case 5:93-cr-00137-SLB-SGC Document 174 Filed 12/14/20 Page 4 of 20




25 staff members. See https://www.bop.gov/coronavirus/ (last visited December

10, 2020).

      Mr. Hewlett is now 46 years old. When he was a child, doctors diagnosed

Mr. Hewlett with various neurological and physical problems, including a

degenerative brain disease, seizures, and cerebral palsy. (Doc. 81 at 12).

Additionally, Mr. Hewlett’s medical records, as submitted by counsel, show that

Mr. Hewlett has suffered from asthma since childhood and still frequently uses an

albuterol inhaler. (Docs. 156-6, 156-7, 156-8). Mr. Hewlett’s medical records also

show a past history of hypertension, though his records indicate that he does not

currently have a problem with his blood pressure. (Docs. 156-6, 156-7, 156-8).

      Mr. Hewlett requested compassionate release from the warden at his

correctional facility on April 11, 2020, based on concerns about COVID-19. (Doc.

156-3). The warden denied the request on May 18, 2020, stating that Mr.

Hewlett’s concerns did not warrant early release. (Id.). When he did not obtain

relief from the warden, Mr. Hewlett filed his instant motions with the court.

      II.    STANDARD OF REVIEW

       Mr. Hewlett brings his motion for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A). Section 3582, as amended by the First Step Act, states that courts

generally cannot alter or modify a term of imprisonment after its imposition, but

the court can reduce an inmate’s term of imprisonment upon a motion for sentence


                                         4
     Case 5:93-cr-00137-SLB-SGC Document 174 Filed 12/14/20 Page 5 of 20




modification from the Bureau of Prisons or from a prisoner, where the prisoner has

exhausted administrative remedies. 18 U.S.C. § 3582(c)(1)(A). Prior to passage of

the First Step Act, however, courts could only reduce an inmate’s sentence under

Section 3582(c)(1)(A) upon a motion from the Director of the Bureau of Prisons.

18 U.S.C. § 3582(c)(1)(A) (effective November 2, 2002 to December 20, 2018).

The First Step Act amended Section 3582(c)(1)(A) to allow courts to also reduce a

defendant's term of imprisonment upon motion filed directly by the defendant,

after the exhaustion of administrative remedies. Section 603(b) of the First Step

Act of 2018, Pub. L. 115 391, 132 Stat. 5194; 18 U.S.C. § 3582(c)(1)(A).

      Upon a prisoner’s exhaustion of administrative remedies, Section

3582(c)(1)(A) allows a court to modify the prisoner’s sentence “after considering

the factors set forth in section 3553(a) to the extent that they are applicable” if the

court finds that “extraordinary and compelling reasons warrant such a reduction”

and finds that “such a reduction is consistent with applicable policy statements

issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A).

      The applicable policy statement for Section 3582(c)(1)(A), found in

U.S.S.G. § 1B1.13, states that, “[u]pon motion of the Director of the Bureau of

Prisons under 18 U.S.C § 3582(c)(1)(A), the court may reduce a term of

imprisonment […] if, after considering the factors set forth in 18 U.S.C. § 3553(a),

to the extent applicable,” the court finds that (1) “extraordinary and compelling


                                           5
    Case 5:93-cr-00137-SLB-SGC Document 174 Filed 12/14/20 Page 6 of 20




reasons warrant the reduction” or that the defendant meets certain age-based

requirements, (2) the defendant is not a danger to the community, and (3) “[t]he

reduction is consistent with this policy statement.” U.S.S.G. § 1B1.13. The

commentary to U.S.S.G. § 1B1.13 provides a list of specific circumstances that

qualify as “extraordinary and compelling,” including medical conditions, age, and

family circumstances. U.S.S.G. § 1B1.13 cmt. 1(A)–(C). The list culminates in

subsection (D), a catchall provision entitled “other reasons,” which states that

extraordinary and compelling reasons exist where, “as determined by the Director

of the Bureau of Prisons, there exists in the defendant’s case an extraordinary and

compelling reason other than, or in combination with, the reasons described in

subdivisions (A) through (C).” Id. at cmt. 1(D). Accordingly, the policy statement

limits extraordinary and compelling circumstances to those listed in the

commentary or determined by the Director of the Bureau of Prisons. Id. The

commentary for U.S.S.G. § 1B1.13 also includes a provision stating that a sentence

reduction “under this policy statement may be granted only upon motion by the

Director of the Bureau of Prisons […].” Id. at cmt. 4.

      Some question exists concerning whether the policy statement as set forth in

U.S.S.G. § 1B1.13 actually applies to Section 3582(c)(1)(A) motions filed directly

by prisoners after the passage of the First Step Act. The Eleventh Circuit has yet to

issue a published opinion on the question of what Sentencing Commission policy


                                          6
    Case 5:93-cr-00137-SLB-SGC Document 174 Filed 12/14/20 Page 7 of 20




statements apply to motions for compassionate release filed by prisoners rather

than the Bureau of Prisons. United States v. Gist, No. 20-13481, 2020 WL

7227282, at *2 n.2 (11th Cir. Dec. 8, 2020) (unpublished) (noting that the Eleventh

Circuit has recently held oral argument implicating the issue but has not yet put

forth a decision resolving the applicability question). However, in one of the two

unpublished opinions in which the Eleventh Circuit has addressed motions for

compassionate release filed by prisoners and based on the COVID-19 pandemic,

the Court did observe that “notably” the policy statement in U.S.S.G. § 1B1.13

“has not been amended since the First Step Act was passed and refers only to a

sentence reduction upon a motion from the BOP Director.” Id. at *1; cf. United

States v. Winner, No. 20-11692, 2020 WL 7137068 (11th Cir. Dec. 7, 2020)

(unpublished) (affirming, without extensive analysis or reference to what policy

statements apply, a district court decision denying compassionate release because

the defendant had not shown extraordinary and compelling circumstances

warranting release).

      Considering the lack of binding precedent or clear direction from the

Eleventh Circuit, this court turns to the developing trend of jurisprudence in other

Circuits. In September of this year, the Second Circuit held that the policy

statement in U.S.S.G. § 1B1.13 does not apply to Section 3582(c)(1)(A) motions

filed by prisoners, rather than the Bureau of Prisons, because the language of the


                                          7
     Case 5:93-cr-00137-SLB-SGC Document 174 Filed 12/14/20 Page 8 of 20




policy statement is clearly outdated and states explicitly in multiple places that it

applies upon motions filed by the Director of the Bureau of Prisons. United States

v. Brooker, 976 F.3d 228, 236 (2d Cir. 2020). Specifically, the Second Circuit

stated

         we look also to Application Note 4, which says that “[a] reduction
         under this policy statement may be granted only upon motion by the
         Director of the Bureau of Prisons pursuant to 18 U.S.C.
         § 3582(c)(1)(A).” U.S.S.G. § 1B1.13, n.4 (emphasis added). And we
         conclude that after the First Step Act, this language must be read not
         as a description of the former statute’s requirements, but as defining
         the motions to which the policy statement applies. A sentence
         reduction brought about not “upon motion by the Director of the
         Bureau of Prisons” is not a reduction “under this policy statement.”
         Id. In other words, if a compassionate release motion is not brought
         by the BOP Director, Guideline § 1B1.13 does not, by its own terms,
         apply to it. Because Guideline § 1B1.13 is not “applicable” to
         compassionate release motions brought by defendants, Application
         Note 1(D) cannot constrain district courts’ discretion to consider
         whether any reasons are extraordinary and compelling.

Id. (emphasis in original). Accordingly, the Second Circuit held that courts have

discretion “to consider the full slate of extraordinary and compelling reasons that

an imprisoned person might bring before them in motions for compassionate

release.” Id. at 237.

         Now, the Fourth, Sixth, and Seventh Circuits have agreed with the Second

Circuit’s holding in Brooker and have held that there is no applicable Sentencing

Commission policy statement where a prisoner directly files a Section

3582(c)(1)(A) motion, such that courts may exercise discretion in determining


                                           8
    Case 5:93-cr-00137-SLB-SGC Document 174 Filed 12/14/20 Page 9 of 20




whether a prisoner has shown extraordinary and compelling circumstances

warranting compassionate release. United States v. McCoy, No. 20-6821, 2020

WL 7050097, at *7–*9 (4th Cir. Dec. 2, 2020); United States v. Jones, No. 20-

3701, 2020 WL 6817488, at *7–*9 (6th Cir. Nov. 20, 2020); United States v.

Gunn, No. 20-1959, 2020 WL 6813995, at *1–2 (7th Cir. Nov. 20, 2020).

Currently, no Circuit Court has clearly endorsed the opposite holding that the

policy statement in U.S.S.G. § 1B1.13 applies to Section 3582(c)(1)(A) motions

filed directly by prisoners and binds courts’ determination of extraordinary and

compelling circumstances.

      This court finds the reasoning of the Second, Fourth, Sixth, and Seventh

Circuits persuasive and notes that such reasoning appears to complement the

Eleventh Circuit’s recent observation in an unpublished opinion that the policy

statement in U.S.S.G. § 1B1.13 “notably” has not been updated since the passage

of the First Step Act and refers only to motions filed by the Director of the Bureau

of Prisons. Gist, No. 20-13481, 2020 WL 7227282, at *1. The policy statement in

U.S.S.G. § 1B1.13 begins “Upon motion of the Director of the Bureau of Prisons”

and the commentary states that a reduction in sentence under U.S.S.G. § 1B1.13

“may only be granted upon a motion by the Director of the Bureau of Prisons.”

U.S.S.G. § 1B1.13 & cmt. 4. This court agrees with the current jurisprudence from

the Circuit Courts that, therefore, the policy statement applies only to motions filed


                                          9
    Case 5:93-cr-00137-SLB-SGC Document 174 Filed 12/14/20 Page 10 of 20




by the Director of the Bureau of Prisons and does not apply to Section

3582(c)(1)(A) motions filed directly by prisoners after the passage of the First Step

Act. See Brooker, 976 F.3d at 236; see also McCoy, No. 20-6821, 2020 WL

7050097, at *7–*9; Jones, No. 20-3701, 2020 WL 6817488, at *7–*9; Gunn, No.

20-1959, 2020 WL 6813995, at *1–*2. Therefore, courts are not constrained by

U.S.S.G. § 1B1.13 and its commentary when determining whether a prisoner has

made the requisite showing to qualify for compassionate release under Section

3582(c)(1)(A). See Brooker, 976 F.3d at 237.

      III.   DISCUSSION

      Mr. Hewlett argues that the court should grant him compassionate release

under Section 3582(c)(1)(A) because he has shown extraordinary and compelling

reasons warranting a reduction in his sentence. (Doc. 156). He asserts that, based

on his underlying medical conditions and especially his asthma, he is at high risk to

contract a severe case of COVID-19. He also argues that his sentence is over-long

because of a sentencing disparity in sentences for Section 924(c) offenses now that

the First Step Act has eliminated the stacking of long consecutive mandatory

minimum sentences for Section 924(c) offenses charged in the same indictment.

Mr. Hewlett acknowledges that the First Step Act changes to sentencing for

Section 924(c) offenses are not retroactive, but asserts that the court can still

consider the disparity when determining whether he is eligible for compassionate


                                           10
    Case 5:93-cr-00137-SLB-SGC Document 174 Filed 12/14/20 Page 11 of 20




release. He further asserts that his history during his incarceration shows that he is

a good candidate for compassionate release. Mr. Hewlett also states that he

properly exhausted his administrative remedies. (Id.).

      The government opposes Mr. Hewlett’s motions for compassionate release,

conceding that he exhausted his administrative remedies but arguing that his

medical conditions do not amount to extraordinary and compelling reasons

warranting early release under Section 3582(c)(1)(A) and the applicable policy

statement. (Doc. 158). The government asserts that, although Mr. Hewlett’s

asthma may place him at a higher risk of having a severe case of COVID-19, it

does not make him any more likely to contract the virus in the first place. Thus,

the government argues that Mr. Hewlett has not shown that he cannot care for

himself in prison or that he has a serious or terminal medical condition, as required

by the applicable policy statement. Further, the government argues that the court

cannot reduce Mr. Hewlett’s sentence under the provisions of the First Step Act

related to Section 924(c) because those provisions are not retroactive. Finally, the

government argues against compassionate release by asserting that, because he

committed violent crimes, Mr. Hewlett poses a danger to the community. (Id.).

      Mr. Hewlett filed a reply contending that his situation provides extraordinary

and compelling reasons for granting compassionate release. (Doc. 159). He

explains that simply being in prison puts him at higher risk of contracting COVID-


                                          11
    Case 5:93-cr-00137-SLB-SGC Document 174 Filed 12/14/20 Page 12 of 20




19, while his asthma raises his risk of having a severe case. He also argues that he

does not seek a retroactive sentence reduction under the First Step Act’s provisions

regarding Section 924(c), but instead seeks compassionate release in part because

of the sentencing disparity between his sentence for his Section 924(c) convictions

and a sentence faced by someone sentenced after the passage of the First Step Act.

(Id.). Mr. Hewlett also filed multiple notices of supplemental authority citing to

cases supporting his argument that he is entitled to compassionate release. (Doc.

164; doc. 169; doc. 171).

      In this case, the government concedes in its response to Mr. Hewlett’s

motions that Mr. Hewlett has properly exhausted his administrative remedies. See

id.; (doc. 158 at 1). Thus, the court can consider the merits of Mr. Hewlett’s

motion for sentence reduction. Because, as discussed above, no Sentencing

Commission policy statement applies to a Section 3582(c)(1)(A) motion like Mr.

Hewlett’s filed directly by a prisoner, the court must determine whether Mr.

Hewlett has shown “extraordinary and compelling reasons” warranting a reduction

in sentence and whether consideration of the Section 3553(a) factors supports

compassionate release. See Brooker, 976 F.3d 228, 236–37; 18 U.S.C.

§ 3582(c)(1)(A).

      Here, extraordinary and compelling reasons warrant a reduction in Mr.

Hewlett’s sentence. First, Mr. Hewlett’s health conditions, in light of the current


                                         12
      Case 5:93-cr-00137-SLB-SGC Document 174 Filed 12/14/20 Page 13 of 20




COVID-19 pandemic and the difficulty combatting the virus in prisons, help to

establish extraordinary and compelling circumstances. The CDC lists asthmatics

as one group of people who should take extra precautions to protect against

COVID-19, stating that people with moderate to severe asthma “might be at

increased risk” of getting severely ill from COVID-19.” See https://www.cdc.gov

/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-

conditions.html (last visited Dec. 10, 2020). Because of this risk, the CDC

recommends that people with moderate to severe asthma avoid close contact with

other people and stay away from anyone with the virus, among other precautions.

Id.

        Mr. Hewlett’s medical records show that he uses an inhaler daily to control

his asthma; this appears to place him in the category of someone with moderate to

severe asthma who should follow the CDC’s guidelines to avoid contracting

COVID-19. See (Doc. 159-2 at 1); https://www.cdc.gov/coronavirus/2019-

ncov/need-extra-precautions/people-with-medical-conditions.html (last visited

Dec. 10, 2020). However, Mr. Hewlett cannot effectively take those steps while

incarcerated. Correctional institutions create extreme challenges in controlling the

spread of COVID-19 because of a lack of resources and difficulties keeping those

who have the virus or have been exposed to the virus separate from uninfected

inmates. See Patricia Davidson, et al., Open Letter to Hon. Larry Hogan,


                                          13
    Case 5:93-cr-00137-SLB-SGC Document 174 Filed 12/14/20 Page 14 of 20




Governor of Maryland, https://bioethics.jhu.edu/wp-content/uploads/2019/

10/Johns-Hopkins-faculty-letter-on-COVID-19-jails-and-prisons.pdf (last visited

December 10, 2020) (letter from numerous faculty members at Johns Hopkins

University schools of medicine, nursing, and public health stating that prisons are

associated with high transmission rates of infectious diseases and opining that the

close quarters, inability to social distance, and lack of resources for sanitization in

prisons heightens the COVID-19 risk). Talladega FCI currently has numerous

active cases of COVID-19, which creates a high risk of the virus spreading and

makes it extremely difficult for an inmate like Mr. Hewlett to stay away from

people with the virus. See https://www.bop.gov/coronavirus/ (last visited

December 10, 2020); see also Gregg S. Gonsalves, et al., Achieving a Fair and

Effective Covid-19 Response: an Open Letter to Vice-President Mike Pence, and

other Federal, State and Local Leaders from Public Health and Legal Experts in

the United States; https://law.yale.edu/sites/default/files/area/center/ghjp/

documents/final_covid-19_letter_from_public_health_and_legal_ experts.pdf (last

visited December 10, 2020) (open letter signed by hundreds of legal and health

professionals stating that individuals “residing in close quarters,” including people

incarcerated in prisons, “are especially vulnerable to COVID-19”); United States v.

Potts, No. 06-80070-CR, 2020 WL 5540126, at *3 (S.D. Fla. Sept. 14, 2020)

(stating that, “[d]ue to the conditions under which inmates live, they are at extreme


                                           14
    Case 5:93-cr-00137-SLB-SGC Document 174 Filed 12/14/20 Page 15 of 20




risk of infection once COVID-19 breaches prison walls”). In light of these

conditions, Mr. Hewlett likely cannot follow the CDC guidelines for people with

moderate to severe asthma.

      Further, if Mr. Hewlett were to contract COVID-19, his asthma means that

he would be more likely than many people to have a severe case. See

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-

medical-conditions.html (last visited Dec. 10, 2020). Additionally, Mr. Hewlett

has a history of hypertension and neurological issues, both of which can create an

increased risk of contracting a severe case of COVID-19. See id. Mr. Hewlett’s

blood pressure appears to now be under control and his childhood neurological

problems do not appear in his recent medical records, but his history of those

conditions complicates his medical situation and could further raise his risk of

contracting a severe case of COVID-19. Therefore, Mr. Hewlett’s health issues are

sufficiently serious, in light of the COVID-19 pandemic, to meaningfully

contribute to a showing of extraordinary and compelling circumstances warranting

compassionate release.

      But, Mr. Hewlett need not rely only on his health issues to show

extraordinary and compelling circumstances warranting compassionate release;

Mr. Hewlett’s long sentence, comprised of stacked Section 924(c) sentences that

would no longer be imposed after the passage of the First Step Act, bolsters his


                                         15
    Case 5:93-cr-00137-SLB-SGC Document 174 Filed 12/14/20 Page 16 of 20




showing of extraordinary and compelling circumstances. While the Eleventh

Circuit has not currently addressed the issue, the Fourth Circuit has held that long

sentences for stacked Section 924(c) convictions can be treated as extraordinary

and compelling reasons for a reduction in sentence, noting with approval that

“multiple district courts have concluded that the severity of a Section 924(c)

sentence, combined with the enormous disparity between that sentence and the

sentence a defendant would receive today, can constitute an ‘extraordinary and

compelling’ reason for relief under § 3582(c)(1)(A).” McCoy, No. 20-6821, 2020

WL 7050097, at *10–11 (citing United States v. Bryant, Crim. No. 95-202-CCB-3,

2020 WL 2085471, at *5 (D. Md. Apr. 30, 2020); United States v. Jones, No. 20-

3701, 2020 WL 6817488, at *7 (6th Cir. Nov. 20, 2020); United States v. Haynes,

456 F. Supp. 3d 496, 514–16 (E.D.N.Y. 2020); United States v. Redd, 444 F.

Supp. 3d 717, 723–24 (E.D. Va. 2020); United States v. Young, 458 F. Supp. 3d

838, 848 (M.D. Tenn. 2020); United States v. Maumau, No. 2:08-cr-00758-TC-11,

2020 WL 806121, at *7 (D. Utah Feb. 18, 2020)). This court will likewise take

into consideration Mr. Hewlett’s lengthy sentence and the disparity in sentences

received by defendants after the passage of the First Step Act.

      Mr. Hewlett has long since served the 108-month sentence imposed for his

violent carjacking crimes; the lion’s share of his sentence has instead been

comprised of his stacked consecutive mandatory sentences for his two


                                         16
    Case 5:93-cr-00137-SLB-SGC Document 174 Filed 12/14/20 Page 17 of 20




simultaneous Section 924(c) convictions. In 2018, Congress passed the First Step

Act and changed the language of Section 924(c) to avoid the “stacking” of Section

924(c) convictions charged in the same indictment; under the First Step Act, only a

Section 924(c) violation committed after a prior conviction for a Section 924(c)

offense has become final triggers an extra-long consecutive mandatory minimum

sentence. Pub. L. No. 115-391§ 403(a), 132 Stat. 5194 (2018). As the government

points out, that change does not apply retroactively. Id. But, as the Fourth Circuit

has held, “[t] he fact that Congress chose not to make § 403 of the First Step Act

categorically retroactive does not mean that courts may not consider that legislative

change in conducting their individualized reviews of motions for compassionate

release under § 3582(c)(1)(A)(i)” because considering the individual circumstances

in egregious cases is different than an “automatic vacatur.” McCoy, No. 20-6821,

2020 WL 7050097, at *11. Here, the court finds that Mr. Hewlett’s individual

circumstances rise to the level of extraordinary and compelling.

      The recent changes to the sentencing paradigm for Section 924(c) offenses

instituted by the First Step Act create a strong disparity between Mr. Hewlett’s

sentence and the sentences of those who have committed the same offense since

the passage of the First Step Act. Further, even before the passage of the First Step

Act, the district court stated at Mr. Hewlett’s sentencing that the stacking of Mr.

Hewlett’s Section 924(c) convictions, on top of his originally imposed 108-month


                                          17
    Case 5:93-cr-00137-SLB-SGC Document 174 Filed 12/14/20 Page 18 of 20




sentence, was “inherently unfair.” (Doc. 86 at 3). Judge Acker, the sentencing

judge, said that if he had known about the Section 924(c) convictions at the

original sentencing, he would have “tried to find a way” to give a sentence of “25

years at the maximum.” (Id. at 17). But, Judge Acker instead found that his

“hands [were] tied” and he had to sentence Mr. Hewlett to longer than he thought

was fair. (Doc. 86 at 10). The passage of the First Step Act has exacerbated that

underlying unfairness. The court cannot help but note that, if Mr. Hewlett were

sentenced for his convictions today, he would face a much shorter sentence

because no 20-year mandatory minimum would apply to his second Section 924(c)

offense. The initial severity of Mr. Hewlett’s sentence, which gave Judge Acker

qualms, and the new sentencing disparity for Section 924(c) offenses after the

passage of the First Step Act, support a finding of extraordinary and compelling

circumstances. Thus, the court finds that Mr. Hewlett’s extremely lengthy

sentence, combined with his elevated risks from the current COVID-19 pandemic,

support a finding of extraordinary and compelling circumstances warranting

compassionate release. See 18 U.S.C. § 3582(c)(1)(A).

      The court also finds that consideration of the factors set forth in Section

3553(a) supports compassionate release. See id. Section 3553(a) requires courts to

impose sentences that are “sufficient, but not greater than necessary” in light of a

multitude of factors. 18 U.S.C. § 3553(a). Those factors include, among other


                                          18
    Case 5:93-cr-00137-SLB-SGC Document 174 Filed 12/14/20 Page 19 of 20




things, the history and characteristics of the defendant, the need for the sentence

imposed to reflect the seriousness of the offense and provide just punishment, the

types of sentence available, and “the need to avoid unwarranted sentence

disparities among defendants with similar records who have been found guilty of

similar conduct.” Id. Here, the factors support a reduction in Mr. Hewlett’s

sentence.

      First, Mr. Hewlett’s history and characteristics support reducing his

sentence. See 18 U.S.C. § 3553(a). Mr. Hewlett did commit dangerous violent

crimes, but he was only 18 years old when he committed the armed carjacking

offenses that led to his incarceration. (Doc. 81). He has spent his entire adult

life—more than 25 years—in prison and his prison record shows that he has made

great progress toward rehabilitation: he obtained his GED, took advantage of many

other educational opportunities, and has not had a disciplinary incident in a decade.

(Doc. 156-2). He has clearly focused on bettering himself while in prison.

Further, as discussed above, a large sentencing disparity—which Section 3553(a)

seeks to avoid—now exists between Mr. Hewlett’s Section 924(c) sentences and

Section 924(c) sentences of defendants sentenced after the passage of the First Step

Act. See 18 U.S.C. § 3553(a). Finally, Mr. Hewlett has already served more than

25 years in prison for his offenses, which adequately reflects the seriousness of his

crimes and promotes the interests of justice. See id. Accordingly, after


                                          19
    Case 5:93-cr-00137-SLB-SGC Document 174 Filed 12/14/20 Page 20 of 20




considering the Section 3553(a) factors, the court finds that Mr. Hewlett has

already served a custodial sentence that is sufficient for his crimes. See 18 U.S.C.

§ 3553(a).

      Because Mr. Hewlett has shown extraordinary and compelling reasons for a

reduction in his sentence and the Section 3553(a) factors favor release, the court

finds that, pursuant to Section 3582(c)(1)(A), Mr. Hewlett’s custodial sentence

should be reduced to time served. Accordingly, the court WILL GRANT Mr.

Hewlett’s motions for compassionate release (doc. 151; doc. 156), and reduce his

sentence to time served. However, the court notes that Mr. Hewlett still must serve

his originally imposed three-year term of supervised release. (Doc. 156-5).

      For the safety of Mr. Hewlett and the community, he shall self-quarantine at

his approved residence for 14 days upon his release, except for necessary medical

treatment and only upon prior notice and approval by the probation officer, except

in a true emergency.

      DONE and ORDERED this 14th day of December, 2020.



                                       SHARON LOVELACE BLACKBURN
                                       UNITED STATES DISTRICT JUDGE




                                         20
